Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the specification at paragraph [0011] line 17 “a method for measuring” has been deleted since it is a repeat of the language at the end of line 16.
In the specification at claim 2 line 9 “… (Equation 1)” has been deleted to clarify the limitations of the claim.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The method as claimed in claims 1-4 is not disclosed or taught by the prior art including the steps of measuring, along an axial direction, recesses and protrusions on respective contact surfaces of the flange portions of the casing disassembled into the upper half casing and the lower half casing at a measurement interval predetermined on a basis of an entire length of the flange portions in the axial direction, the number of bolts joining the flange portions, and an interval between the bolts in the axial direction of the flange portions along with the remaining limitations of the claims.
The measurement system as claimed in claim 5 is not disclosed or taught by the prior art including the measurement points being set at an interval equal to or smaller than a predetermined measurement interval based on an entire length of the flange portions in an axial direction, the number of bolts joining the flange portions, and intervals between the bolts in the axial direction of the flange portions and being set along an axial direction on respective contact surfaces of the flange portions of the casing disassembled into the upper half casing and the lower half casing, in a case where a distance between the tip of the probe member and the one of the measurement points is within a predetermined range along with the remaining limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/           Primary Examiner, Art Unit 2855